 1                                   UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3
                                                                Case No.: 2:19-cv-01425-JAD-EJY
 4 EVAN EUGENE MOORE,

 5                      Plaintiff,                                   Order Dismissing Action

 6 v.

 7 JERRY HOWELL, et al.,

 8                      Defendants,

 9             Plaintiff, Evan Eugene Moore, brings this civil-rights case under § 1983 for events he

10 alleges occurred during his incarceration at Southern Desert Correctional Center. 1 On August

11 21, 2019, the magistrate judge granted plaintiff an opportunity to cure the deficiencies in his

12 application to proceed in forma pauperis and gave him 30 days to file a fully completed

13 application or pay the $400 filing fee. 2 The court expressly warned plaintiff that his failure to

14 file the completed application or pay the filing fee by that deadline would result in the dismissal

15 of this case. 3 The deadline has passed, and plaintiff has done neither.

16             District courts have the inherent power to control their dockets and “[i]n the exercise of

17 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 4 A

18 court may dismiss an action with prejudice based on a party’s failure to prosecute an action,

19 failure to obey a court order, or failure to comply with local rules. 5 In determining whether to

20
     1
         ECF No. 1-1 (complaint).
21   2
         ECF No. 3 (order).
22   3
         Id.
     4
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
23
     5
       See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
     local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
 1 dismiss an action for lack of prosecution, failure to obey a court order, or failure to comply with

 2 local rules, the court must consider several factors: (1) the public’s interest in expeditious

 3 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 4 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

 5 availability of less drastic alternatives. 6

 6            I find that the first two factors—the public’s interest in expeditiously resolving the

 7 litigation and the court’s interest in managing the docket—weigh in favor of dismissing this case.

 8 The risk-of-prejudice factor also weighs in favor of dismissal because a presumption of injury

 9 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or

10 prosecuting an action. 7 The fourth factor is greatly outweighed by the factors in favor of

11 dismissal, and a court’s warning to a party that his failure to obey the court’s order will result in

12 dismissal satisfies the consideration-of-alternatives requirement. 8 Plaintiff was warned that his

13 case would be dismissed if he failed to file a fully completed application or pay the $400 filing

14 fee. 9 So, he had adequate warning that his failure to pay the fee or submit a completed

15 application would result in this case’s dismissal.

16

17

18
   comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
19 41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
20 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
21 6 Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
   Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
22 7
     See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
23   8
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     9
         ECF No. 3 (order).

                                                        2
 1         Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without

 2 prejudice based on Evan Eugene Moore’s failure to file a fully completed application or pay the

 3 $400 filing fee in compliance with this Court’s August 21, 2019, order; and

 4         The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS

 5 CASE.

 6         Dated: September 28, 2019

 7                                                        _________________________________
                                                                       ____
                                                                          _ __
                                                                            ____
                                                                               __________
                                                                                    _ _ _____
                                                          U.S. District Judg
                                                                        Judge
                                                                          dge Jennifer
                                                                          dg  JJeenniferr A. Dorsey
                                                                                             D r
                                                                                             Do
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  3
